                   Case 21-50462-LSS              Doc 4       Filed 06/11/21       Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:

                                                                  Chapter 7
    AS WIND DOWN LLC (f/k/a Avenue Stores,                        Case No. 19-11842-LSS
    LLC),
    et al, 1                                                      (Jointly Administered)

                  Debtors.
    _________________________________/
    DAVID W. CARICKHOFF, TRUSTEE,

                        Plaintiff,
    vs.                                                           Adv. Proc. No. 21-50462-LSS

    THE INSIGHT SCOUT, LLC,

                  Defendant.
    ________________________________/

      ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT FOR AVOIDANCE
               AND RECOVERY OF PREFERENTIAL TRANSFERS
                     PURSUANT TO 11 U.S.C. §§ 547 & 550

           The Insight Scout, LLC (“Insight” or “Defendant”), through its counsel, Lipson Neilson,

    P.C., states the following for its answer to the Complaint for Avoidance and Recovery of

    Preferential Transfers Pursuant to 11 U.S.C. §§ 547 and 550. In support of this Answer,

    Defendant states the following:




1
  The Debtors in these Chapter 7 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: AS Wind Down, LLC (f/k/a Avenue Stores, LLC) (0838); OURGII Wind Down, LLC
(f/k/a Ornatus URG Holdings, LLC) (1146); OURGRE Wind Down, LLC (f/k/a Ornatus URG Real Estate, LLC)
(9565); and OURGGC Wind Down, LLC (f/k/a Ornatus URG Gift Cards, LLC) (9203).

                                                          1
              Case 21-50462-LSS        Doc 4       Filed 06/11/21    Page 2 of 8




                                          THE PARTIES

1. In response to Paragraph 1 of the Complaint, Defendant lacks knowledge or information

   sufficient to form a belief as to the allegations set forth therein. Therefore, these allegations

   are deemed denied.

2. In response to Paragraph 2 of the Complaint, Defendant lacks knowledge or information

   sufficient to form a belief as to the allegations set forth therein. Therefore, these allegations

   are deemed denied.

3. In response to Paragraph 3 of the Complaint, Defendant admits the allegation set forth

   therein.

                                 JURISDICTION AND VENUE

4. In response to Paragraph 4 of the Complaint, Defendant does not contest the Court’s

   jurisdiction in this case.

5. In response to Paragraph 5 of the Complaint, Defendant does not contest that this is a core

   proceeding, or that the Court may enter final orders for the matters contained herein.

6. In response to Paragraph 6 of the Complaint, Defendant states that no response is required.

7. In response to Paragraph 7 of the Complaint, Defendant does not contest venue in this case.

                                BASIS FOR RELIEF REQUESTED

8. In response to Paragraph 8 of the Complaint, Defendant lacks knowledge or information

   sufficient to form a belief as to the allegations set forth therein. Therefore, these allegations

   are deemed denied.

                                               FACTS

9. In response to Paragraph 9 of the Complaint, Defendant admits the allegations set forth

   therein. In further response, Defendant states that Exhibit A speaks for itself.



                                               2
              Case 21-50462-LSS        Doc 4       Filed 06/11/21    Page 3 of 8




10. In response to Paragraph 10 of the Complaint, Defendant admits the allegations set forth

   therein. In further response, Defendant states that Exhibit A speaks for itself.

11. In response to Paragraph 11 of the Complaint, Defendant does not contest the allegations

   set forth therein and admits that Plaintiff sent a demand letter, and the parties had some

   brief discussion, but no agreement could be reached.

                              FIRST CLAIM FOR RELIEF
                   (Avoidance of Preferential Transfers—11 U.S.C. § 547)

12. Defendant repeats and realleges the allegations contained in each preceding paragraph of

   this Answer as though set forth fully herein.

13. In response to Paragraph 13 of the Complaint, Defendant admits the allegations set forth

   therein.

14. In response to Paragraph 14 of the Complaint, Defendant lacks knowledge or information

   sufficient to form a belief as to the allegations set forth therein. Therefore, these allegations

   are deemed denied.

15. In response to Paragraph 15 of the Complaint, Defendant admits the allegations set forth

   therein.

16. In response to Paragraph 16 of the Complaint, Defendant admits the allegations set forth

   therein.

17. In response to Paragraph 17 of the Complaint, Defendant lacks knowledge or information

   sufficient to form a belief as to the allegations set forth therein. Therefore, these allegations

   are deemed denied.

18. In response to Paragraph 18 of the Complaint, Defendant lacks knowledge or information

   sufficient to form a belief as to the allegations set forth therein. Therefore, these allegations

   are deemed denied.

                                               3
              Case 21-50462-LSS        Doc 4       Filed 06/11/21    Page 4 of 8




19. In response to Paragraph 19 of the Complaint, Defendant lacks knowledge or information

   sufficient to form a belief as to the allegations set forth therein. Therefore, these allegations

   are deemed denied.

20. In response to Paragraph 20 of the Complaint, Defendant admits the allegations set forth

   therein.

21. In response to Paragraph 21 of the Complaint, Defendant lacks knowledge or information

   sufficient to form a belief as to the allegations set forth therein. Therefore, these allegations

   are deemed denied.

                              SECOND CLAIM FOR RELIEF
                           (Recovery of Property -- 11 U.S.C. § 550)

22. Defendant repeats and realleges the allegations contained in each preceding paragraph of

   this Answer as though set forth fully herein.

23. In response to Paragraph 23 of the Complaint, Defendant states that this is a legal

   conclusion and, therefore, no response is required. Defendant further states that it lacks

   knowledge or information sufficient to form a belief as to the allegations set forth therein.

   Therefore, these allegations are deemed denied.

24. In response to Paragraph 24 of the Complaint, Defendant states that this is a legal

   conclusion and, therefore, no response is required. Defendant further states that it lacks

   knowledge or information sufficient to form a belief as to the allegations set forth therein.

   Therefore, these allegations are deemed denied.




                                               4
                Case 21-50462-LSS          Doc 4       Filed 06/11/21   Page 5 of 8




               WHEREFORE, Defendant prays for entry of a judgment in favor of Defendant

determining that there is no cause for action in his matter and granting such other and further relief

as the Court deems just and proper.


                                               LIPSON NEILSON PC

                                               /s/ Michael D. Lieberman
                                               Michael D. Lieberman (P38529)
                                               Attorney for Defendant, The Insight Scout, LLC
                                               3901 Telegraph Road, Suite 200
                                               Bloomfield Hills, MI 48302
                                               248.593.5000, ext. 107
                                               mlieberman@lipsonneilson.com

Dated: June 11, 2021




                                                   5
                   Case 21-50462-LSS              Doc 4       Filed 06/11/21        Page 6 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:

    AS WIND DOWN LLC (f/k/a Avenue Stores,                        Chapter 7
    LLC),                                                         Case No. 19-11842-LSS
    et al, 2
                                                                  (Jointly Administered)
                  Debtors.
    _________________________________/
    DAVID W. CARICKHOFF, TRUSTEE,

                         Plaintiff,
    vs.                                                           Adv. Proc. No. 21-50462-LSS

    THE INSIGHT SCOUT, LLC,

                  Defendant.
    ________________________________/

                                        AFFIRMATIVE DEFENSES

          Defendant states the following for its affirmative defenses:

          1.      Defendant states that it is not liable to Plaintiff because the contested transfers

between Debtor(s) and Defendant were intended to be a contemporaneous change for new value

given to the Debtor(s) and, in fact, were substantially contemporaneous exchanges. 11 U.S.C. §

547(c)(1).

          2.      Plaintiff may not avoid the alleged preferential transfers because some or all of the

alleged preferential transfers were transfers made in payment of debt incurred by the Debtor in the

ordinary course of business or financial affairs of the Debtor and the transferee and such transfer




1
   The Debtors in these Chapter 7 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: AS Wind Down, LLC (f/k/a Avenue Stores, LLC) (0838); OURGII Wind Down, LLC
(f/k/a Ornatus URG Holdings, LLC) (1146); OURGRE Wind Down, LLC (f/k/a Ornatus URG Real Estate, LLC)
(9565); and OURGGC Wind Down, LLC (f/k/a Ornatus URG Gift Cards, LLC) (9203).

                                                          6
                Case 21-50462-LSS           Doc 4       Filed 06/11/21   Page 7 of 8




was made in the ordinary course of business or financial affairs of the Debtor and the transferee or

made according to ordinary business terms. 11 U.S.C. § 547(c)(2).

       3.      Plaintiff may not avoid the alleged preferential transfers because after some or all

of the transfers were made, Defendant gave new value to or for the benefit of the Debtor which

was not secured by an otherwise avoidable security interest and on account of which new value

the Debtor did not make an otherwise unavoidable transfer to or for the benefit of Defendant. 11

U.S.C. § 547(c)(4).

       4.      Plaintiff may not avoid the alleged preferential transfers because at the time that the

transfers were made, the Debtor was not insolvent.

       5.      Plaintiff may not avoid the alleged preferential transfers because the transfers did

not enable Defendant to receive more than it would have received if the case was a case under

Chapter 7, or if the transfer had not been made and Defendant received payment of the debt to the

extent provided by the provisions of this title.

       6.      Plaintiff may not avoid the alleged preferential transfers because the transfers were

not transfers of property of the Debtors.

       7.      Defendant reserves the right to amend these Affirmative Defenses and add

additional affirmative defense as they become known during the course of Discovery.

                                               LIPSON NEILSON PC


                                               /s/ Michael D. Lieberman
                                               Michael D. Lieberman (P38529)
                                               Attorney for Defendant, The Insight Scout, LLC
                                               3901 Telegraph Road, Suite 200
                                               Bloomfield Hills, MI 48302
                                               248.593.5000, ext. 107
                                               mlieberman@lipsonneilson.com
Dated: June 11, 2021



                                                    7
                        Case 21-50462-LSS                      Doc 4         Filed 06/11/21              Page 8 of 8



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

In re:

 AS WIND DOWN LLC (f/k/a Avenue Stores, LLC),                                      Chapter 7
 et al, 3                                                                          Case No. 19-11842-LSS

                Debtors.                                                           (Jointly Administered)
 _________________________________/
 DAVID W. CARICKHOFF, TRUSTEE,

                            Plaintiff,
 vs.                                                                               Adv. Proc. No. 21-50462-LSS

 THE INSIGHT SCOUT, LLC,

                Defendant.
 ________________________________/

                                                   CERTIFICATE OF SERVICE

                       Michael D. Lieberman certifies that, on June 11, 2021, he electronically filed Defendant’s

Answer and Affirmative Defenses to Complaint for Avoidance and Recovery of Preferential Transfers

Pursuant to 11 U.S.C. §§ 547 & 550 as well as this Certificate of Service, using the ECF system which will

send electronic service notification of such filing to Plaintiff’s counsel, and to all other counsel registered

electronically.


                                                         /s/ Michael D. Lieberman
                                                         Michael D. Lieberman (P38529)
                                                         Counsel for Defendant
                                                         Lipson Neilson PC
                                                         3910 Telegraph Road, Suite 200
                                                         Bloomfield Hills, MI 48302
                                                         (248) 593-5000
                                                         MLieberman@lipsonneilson.com

Dated: June 11, 2021




1
   The Debtors in these Chapter 7 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: AS Wind Down, LLC (f/k/a Avenue Stores, LLC) (0838); OURGII Wind Down, LLC
(f/k/a Ornatus URG Holdings, LLC) (1146); OURGRE Wind Down, LLC (f/k/a Ornatus URG Real Estate, LLC)
(9565); and OURGGC Wind Down, LLC (f/k/a Ornatus URG Gift Cards, LLC) (9203).

                                                                         8
